Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Glynndeavin von Fox appeals the district court’s order denying his motion for leave to proceed in forma pauperis and dismissing his case. We have reviewed the record and find no reversible error. Accordingly, we deny leave to proceed in forma pauperis on appeal and dismiss von Fox’s appeal for the reasons stated by the district court, von Fox v. S.C. Judicial Dep’t, No. 2:16-cv-00209-RMG (D.S.C. Feb. 12, 2016). We dispense with oral argument because the facts and legal conten*447tions are adequately presented in the materials before this court and argument would not aid the decisional process.
DISMISSED